DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 3, 15, 18, 20, 52, 55, 56, 59 and 146 are pending. 
This office action is in response to an amendment filed 1/26/2022.
The instant application is a continuation of U.S. Patent Application No. 13/170,395, filed on June 28, 2011, now abandoned, which is a continuation of U.S. Patent Application No. 12/556,560, filed on September 9, 2009, now abandoned which is a continuation of U.S. Patent Application No. 11/794,594, filed on June 29, 2007, now abandoned which is a U.S. national stage entry of International Patent Application No. PCT/EP2006/000009, filed on January 2, 2006, which claims priority to United States Provisional Patent Application No. 60/651,085, filed on February 8, 2005, and German Patent Application No. 102004063639.7, filed on December 31, 2004. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
Claim 52. (Currently Amended) The method according to claim 3, whereby the adenovirus[[_]_further comprises a nucleic acid coding for a transgene.



Reasons for Allowance
The present disclosure is the first to provide disclosure of a dl520 based E1A deletion with an E1B19k minus adenovirus to treat drug resistant tumors wherein 1-3 days after adenovirus delivery drug or radiation is administered to the subject.  The disclosure teaches the use of E1B19k deletion with the disclosed viruses results in better release of virus (¶0252).  The CR3 region is deleted and thus does not replicate in YB-1 nucleus negative cells. The closest prior art is Liu et al (Molecular Therapy, 2004, pages 786-803) which teaches in part an adenovirus with a deletion of E1B19k with a proposed course of deleting CR2 of the E1A gene. The difference between the two is that Liu et al does not propose increased drug sensitivity and thus administration of a drug or radiation 1-3 days after the virus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARIA MARVICH/Primary Examiner, Art Unit 1633